UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6436


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JUAN CARLOS BARRAGAN, a/k/a Kora, a/k/a Quarta,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Graham C. Mullen, Senior District Judge. (3:03-cr-00231-GCM-DCK-1)


Submitted: August 24, 2021                                        Decided: August 27, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Juan Carlos Barragan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Juan Carlos Barragan appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). Upon review of the record, we

conclude that the district court did not abuse its discretion in denying the motion. See

United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating standard of review).

Accordingly, we affirm the district court’s order. United States v. Barragan, No. 3:03-cr-

00231-GCM-DCK-1 (W.D.N.C. Mar. 8, 2021). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2